DETAILED ACTION
	This Office Action is in response to the amendment filed 07/13/2021.  Claims 1-11 are acknowledged as pending in this application with claims 1-3, 6, and 8-10 being currently amended and claim 11 being new.  The rejections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 includes the limitation, “wherein the one or more elastic bands are configured with one or more body parts of the user”.  This limitation recites connection to a human being and therefore requires the presence of a human being.  This is further evidenced by Applicant’s remarks (pages 8-9 of the response), where Applicant argues that the prior art must disclose connection to a user to read on the claims.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2011/0275496) in view of Chuang (US 2014/0274599).
Regarding claim 1, Chou teaches an exercise apparatus comprising: at least one support structure (3,22, 23); one or more elastic bands (6) coupled to the at least one support structure at one end of the one or more elastic bands; and a back support member (1, 21), the back support member being arranged in an inclined position such that a first end of the back support member is detachably (the back support member is shown as being coupled to the support structure by a bolt, which is a detachable coupling) coupled to the at least one support structure and a second end of the back support member is supported at a surface positioned at a height lower than a height at which the first end is positioned (see e.g. Fig. 5); wherein the one or more elastic bands are configured to assist a user during one or more exercises (the elastic band provides resistance to assist the user in exercising their muscles), and wherein the back support member configured to support a body of the user (see e.g. Fig. 5).
Chou does not specifically disclose the one or more elastic bands are configured with one or more body parts of a user.  Chuang teaches an exercise apparatus comprising one or more elastic bands (360) coupled to a support structure, the elastic bands being configured with one or more body parts of a user (via handles 400, see Fig. 5) to assist a user during one or more exercises (the elastic band provides resistance to assist the user in exercising their muscles).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device 
Regarding claim 3, Chou teaches the back support member comprises a base (21) and a V-shaped structure (see annotated figure below) coupled with the base, and wherein the V-shaped structure comprises the first member (portion extending along and connected to 22) and the second member (portion extending along and connected with 21) coupled with the first member each comprises a first end and a second end.

    PNG
    media_image1.png
    573
    685
    media_image1.png
    Greyscale

Regarding claim 4, Chou teaches the second end of the first member is connected to the second end of the second member (the second ends are considered to be the ends located at the center of the V-shaped structure), and wherein the first end (free end) of the second member is connected to the base.
Regarding claim 5, Chou teaches the back support member is configured with the at least one support structure through a rod (bolt extending through V-shaped structure) on the first end of the first member.

Regarding claim 7, Chou teaches the at least one elongated bar comprises two elongated bars (3 and 22), and wherein the support structure comprises one or more rollers (roller at top end of 3, see annotated figure below) configured between the two elongated bars (the roller is considered to be between the two bars because it is the connection point between the 2 bars, see also at least Fig. 5 which shows the roller between the two bars.

    PNG
    media_image2.png
    570
    671
    media_image2.png
    Greyscale

Regarding claim 9, Chou teaches the back support member comprises one or more horizontal bars (25) that are coupled to at least one of the first member and the second member (bar 25 is coupled to the first and second member via 21).

Claims 2, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2011/0275496) in view of Chuang (US 2014/0274599) as applied to claim 1 above, and further in view of Luna (US 4,582,319).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2011/0275496) in view of Chuang (US 2014/0274599) as applied to claim 7 above, and further in view of Lung (US 2013/0337984).
Chou does not specifically disclose the one or more elastic bands are coupled to the one or more rollers of the support structure.  Lung teaches an exercise device (best shown in Fig. 3) comprising an elastic band (1202) coupled to a roller (127) located between two elongated bars (the roller extends outwardly from bar 12 and is therefore located between bars 12 ,120) of a support structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Chou by providing a roller coupled with the elastic band, as taught by Lung, in order to provide a smoother motion when the device is used.



Response to Arguments
Applicant's arguments with respect to claim 7 have been fully considered but they are not persuasive. Applicant argues that Chou’s roller is not located between the two elongated bars 3 and 22.  This is not persuasive.  The roller is the pivot point between the two bars and is therefore located between them as it is the point of connection between the two bars.  Further, the roller is shown as being located vertically between the bars in at least Fig. 5.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784